10-3983-cv
     Allstate Ins. Co. v. Nair

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 18th day of April, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                PIERRE N. LEVAL,
 9                ROBERT A. KATZMANN,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       ALLSTATE INSURANCE COMPANY,
14                Plaintiff-Counter-Defendant-
15                Appellee,
16
17                    -v.-                                               10-3983-CV
18
19       RADHAKRISHNAN NAIR,
20                Defendant-Counter-Claimant-
21                Appellant.
22       - - - - - - - - - - - - - - - - - - - -X
23       FOR APPELLANT:              Radhakrishnan Nair, pro se,
24                                   Manchester, Connecticut.
25
26       FOR APPELLEES:                        Robert G. Lian, Jr., W. Randolph
27                                             Teslik, Akin Gump Strauss Hauer
28                                             & Feld LLP, Washington, District
29                                             of Columbia; Wystan M. Ackerman,
 1                              Robinson & Cole LLP, Hartford,
 2                              Connecticut.
 3
 4        Appeal from a judgment of the United States District
 5   Court for the District of Connecticut (Underhill, J.).
 6
 7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 8   AND DECREED that the judgment of the district court be
 9   AFFIRMED.
10
11        Radhakrishnan Nair, a former Exclusive Agent of
12   Allstate Insurance Company, sued Allstate following the
13   termination of his agency relationship with the company.
14   Allstate Ins. Co. v. Nair, Civ. No. 3:10cv88 (SRU), 2010 WL
15   3719924, at *1 (D. Conn. Sept. 13, 2010). In 2003, the
16   parties entered into a Confidential Settlement Agreement and
17   General Release, which resolved Nair’s claims. Id. Despite
18   this settlement agreement, since 2005, Nair has “contacted
19   Allstate over forty times demanding additional compensation
20   for his termination and threatening to pursue charges of
21   fraud and criminal activity if Allstate fails to meet [his]
22   demands.” Id. Allstate sued, alleging breach of contract
23   and breach of the covenant of good faith and fair dealing.
24   Id. Nair filed a counterclaim and the parties cross-moved
25   for summary judgment on the complaint and counterclaim.
26
27        The district court concluded that Nair had breached the
28   settlement agreement, and that Nair’s counterclaim was
29   barred by the terms of the parties’ settlement agreement, as
30   well as by the judgments entered in the prior actions. Id.;
31   see also Marvel Characters, Inc. v. Simon, 310 F.3d 280,
32   286-87 (2d 2002). Accordingly, the court granted summary
33   judgment in favor of Allstate in all respects.1 Nair, 2010


         1
           The district court also permanently enjoined “Nair
     and all persons acting in concert with him” from:

              making any statement--written or oral--in any
              setting or forum, including at any Allstate
              meeting or event, for the purpose of seeking or
              demanding in any manner that Allstate or any of
              its officers, directors, employees, attorneys or
              agents pay Nair money allegedly owed as a result
                                  2
 1   WL 3719924, at *1. Nair appeals from the district court’s
 2   judgment denying his cross-motion for summary judgment and
 3   granting summary judgment in favor of Allstate. We assume
 4   the parties’ familiarity with the underlying facts, the
 5   procedural history, and the issues presented for review.
 6
 7        Having conducted a de novo review of the record, SCR
 8   Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir.
 9   2009), we affirm for substantially the reasons stated by the
10   district court.
11
12        Finding no merit in Nair’s remaining arguments, we
13   hereby AFFIRM the judgment of the district court.
14
15
16                              FOR THE COURT:
17                              CATHERINE O’HAGAN WOLFE, CLERK
18




              of his relationship with Allstate as an Exclusive
              Agent or the termination of Nair’s agency
              relationship with Allstate.

     Nair, 2010 WL 3719924, at *2.
                                     3